NORTHCUTT, Judge.
Demetrius Derrico appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the denial of claims one through four without further discussion. In claim five, Der-rico contended that his sentencing score-sheet was incorrectly calculated, but he did not specifically allege the error was apparent on the face of the record. The postcon-viction court denied the claim as facially insufficient. See Reaves v. State, 593 So.2d 1150, 1151 (Fla. 1st DCA 1992).
On appeal, Derrico has advanced additional arguments regarding claim five that were not raised before the postconviction court in his rule 3.800(a) motion. However, this court cannot address claims asserted for the first time on appeal. See Adams v. State, 774 So.2d 941 (Fla. 2d DCA 2001). Accordingly, we affirm the denial of claim five without prejudice to Derrico’s ability, if any, to make these additional arguments by way of motion in the circuit court.
Affirmed.
SALCINES and SILBERMAN, JJ., concur.